

116 S3114 IS: 90/10 Accountability for All Act
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3114IN THE SENATE OF THE UNITED STATESDecember 19, 2019Mr. Enzi introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require that all institutions of higher education participating in student financial assistance
			 programs under title IV of the Higher Education Act of 1965 meet certain
			 revenue requirements.
	
 1.Short titleThis Act may be cited as the 90/10 Accountability for All Act. 2.Expanding the applicability of the 90/10 rule (a)In generalSection 487 of the Higher Education Act of 1965 (20 U.S.C. 1094) is amended—
 (1)in subsection (a)(24), by striking In the case of a proprietary institution of higher education (as defined in section 102(b)), such institution and inserting The institution; and
 (2)in subsection (d)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking a proprietary and inserting an; (ii)in subparagraph (A), by striking , except in and all that follows through higher education;
 (iii)in subparagraph (C)(iv), by striking subparagraph (D)(iii) and inserting subparagraph (D)(ii); (iv)in subparagraph (D)—
 (I)by striking clauses (i) and (ii) and inserting the following:  (i)in the case of loans made by an institution of higher education on or after July 1, 2012, only the amount of loan repayments received during the applicable institutional fiscal year; and; 
 (II)by redesignating clause (iii) as clause (ii); and (III)in clause (ii), as redesignated by subclause (II)—
 (aa)by striking a proprietary and inserting an institution; and (bb)by inserting and after the semicolon at the end;
 (v)by striking subparagraph (E); and (vi)by redesignating subparagraph (F) as subparagraph (E);
 (B)in paragraph (2)— (i)in subparagraph (A)—
 (I)by striking A proprietary and inserting An; and (II)by striking a proprietary and inserting an; and
 (ii)in subparagraph (B), by striking a proprietary and inserting an; (C)in paragraph (3)(A), by striking proprietary; and
 (D)in paragraph (4), by striking proprietary. (b)Effective dateThe amendments made by this section shall take effect on July 1, 2020.